Citation Nr: 1526953	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for scleroderma, claimed as skin condition due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2015 the Veteran testified at a Board hearing at the VA Central Office in Washington, D.C., before the undersigned.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he suffers from scleroderma as a result of drinking contaminated water while stationed at Camp Lejeune for several months in 1984.

In August 2013 VA obtained a medical opinion that was to address the medical matters raised by this appeal.  The Board finds that the August 2013 VA opinion does not contain sufficient medical evidence to decide this appeal.  As such, the Board finds that the Veteran should be afforded a new VA examination that addresses the medical matters raised by this issue.

The Veteran has also indicated that there are relevant medical records from a VA facility (Loch Raven) that are not associated with the claims file.  An attempt to obtain them should be undertaken.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request all VA medical records pertaining to examination or treatment of the Veteran from the Loch Raven VA facility in Baltimore, Maryland, and associate them with the claims file.  To the extent the records are not obtained, the claims folder should contain documentation of the attempts made.

2.  The RO/AMC should obtain and associate the Veteran's VA treatment records dated since April 25, 2014.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination (performed by a connective tissue disease specialist, if possible) to determine the nature, onset, and etiology of the his scleroderma.  The examiner must be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's scleroderma had its onset during service or within one year of his service discharge, or is etiologically related to his active service, including conceded exposure to, and consumption of, contaminated water while stationed at Camp Lejeune.

The examiner is asked to specially state the assumptions used in determining the amount of contaminated water exposure the Veteran had during his service at Camp Lejeune.

A rationale for all requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

4.  The AOJ should then, based on all the evidence of record, readjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




